Citation Nr: 1537442	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for diabetes mellitus, type II. 

4. Entitlement to service connection for hypertension, as secondary to diabetes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of service connection for hearing loss, tinnitus, diabetes and hypertension. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO, in June 2015. A transcript of that hearing has been associated with the Veteran's claims file. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1. The preponderance of evidence is against the finding that the Veteran suffers from hearing loss in either ear as defined by VA regulations.

2. Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record reveals that the Veteran's tinnitus is etiologically/causally related to his military service.

3. The preponderance of the evidence is against the finding that the Veteran's diagnosed diabetes mellitus, type II, is etiologically related/caused by any incident of the Veteran's military service. 

4. The preponderance of the evidence is against the finding that the Veteran's hypertension is etiologically related to the Veteran's military service, to include as secondary to his diabetes. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).

2. The criteria to establish service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).

3. The criteria to establish service connection for diabetes have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).

4. The criteria to establish service connection for hypertension, to include as secondary to diabetes, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided is adequate under the law.  

Finally, the Board notes that the Veteran has not claimed, or otherwise asserted that his current hearing has diminished further since his last VA examination in July 2014. The Board notes that the mere passage of time does not render an examination inadequate for adjudication of a claim. The duty to assist the Veteran does not require that a claim be remanded solely because it is temporally distant from the decision. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95. The Board finds no assertions from the Veteran, or his attorney representative, that could be interpreted as a worsening condition that would render the current examination of record inadequate for adjudication of the claim. Indeed, during the Veteran's June 2015 hearing, the Veteran was explicitly asked if his condition has worsened, and replied in the negative. See Hearing Transcript, Pg 6.  Accordingly, the VA has fulfilled its duty to provide an adequate examination for the claimed issue, and appellate review is appropriate. 

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service Connection - Bilateral Hearing Loss 

The Veteran served on active duty in the United States Army from October 1965 to October 1967.  He contends that he currently suffers from hearing loss, and that it is related to his training during his military service. Specifically, he contends that he suffered from noise trauma from explosions and rifle fire during service that caused his current condition. After a thorough review of the Veteran's service and post-service treatment records and a VA Compensation and Pension (C&P) examination, the Board finds that the evidence of record shows that Veteran does not currently suffer from hearing loss in either ear, as contemplated by VA law. Consequently, the Veteran's claim for service connection for bilateral hearing loss must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After a thorough review of the Veteran's service treatment records (STRs), post-service VA treatment records, and C&P examination, the preponderance of evidence is against the finding that the Veteran's hearing meets the definition of hearing loss under VA law. See 38 C.F.R. § 3.385. While the Veteran has complained of hearing loss, there is no objective evidence of loss of hearing in either ear that would constitute a diagnosis of hearing loss under VA law. The objective examination results from contemporaneous audiological examinations are discussed, in turn, below. 

The Board notes that the Veteran's claims file contains STRs and examination records from when he was still in service, specifically his entrance and exit medical examinations for service. The Board finds that a close analysis of the objective result of these examinations show no instance in which the Veteran's hearing rose to the level that would constitute hearing loss in either ear. In September 1965, the Veteran's entrance audiological evaluation revealed puretone thresholds, in decibels, as follow: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
0
5
LEFT
-5
-5
-5
-5
0

Speech recognition results using the Maryland CNC were not noted in the examination. In September 1967, the Veteran was afforded another audiological evaluation for his separation from the Army; the result from this examination is as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
n/a
10
LEFT
5
5
5
n/a
5

As noted above, hearing loss is considered a disability under VA regulations when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater. While the audiological examinations show a slight shift in hearing between when he entered service and separated from service, the Veteran's hearing acuity, in both ears, however, still remains below the criteria for a diagnosis of hearing loss, under VA standards. 

In July 2014, the Veteran was afforded a VA C&P examination with regards to his claim for hearing loss. The examination results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30
LEFT
20
20
25
30
30

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 96% in the right ear and 98% in the left ear. The examiner noted sensorineural hearing loss in both ears. The Board notes that, even considering the examiners diagnosis of hearing loss, the objective results from the hearing examination still does not provide the requisite levels of puretone thresholds or speech discrimination to constitute a current disability under VA law. As such, the Board finds that, without a current disability of hearing loss, the Veteran's claim for service connection cannot be sustained and no further inquiry need be made. See Brammer, 3 Vet. App. at 225.

The Board realizes that the Veteran has asserted that he in fact does have hearing loss, and his contention that his hearing loss was the result of his military service. However, regardless of any assertions regarding a self-diagnosis of his hearing loss, as stated above, the Veteran, as a layperson, is not competent to diagnose specific complex disorders such as hearing loss, especially as it relates to a specific level of audiometric results. Jandreau, supra. Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). Such competent evidence concerning the nature of the Veteran's hearing loss has been provided by medical professionals of record that have examined and treated him. While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is not as it was before, he is not, however, competent to speak to the specific level/severity of his hearing loss as it relates to achieving certain audiometric guidelines set by VA law. As such, the Board finds the evidence from those medical professionals in the VA treatment records to be most probative in determining the proper diagnosis regarding the Veteran's condition.

The Board also acknowledges that the Veteran's July 2014 audiological examinations were fairly close to that of the requisite criteria for hearing loss under VA law. The Board notes that the application of the objective puretone/speech discrimination requirements for service connection for hearing loss is a mechanical one, and adheres to the specific objective criteria noted above.     

Consequently, as the preponderance of evidence is against the finding of a current disability of bilateral hearing loss for VA purposes, the doctrine of giving the Veteran the benefit-of-the-doubt is inapplicable, and the Veteran's claim of service connection for hearing loss must be denied. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)
 


Service Connection - Tinnitus 

The Veteran also asserts that his currently diagnosed tinnitus is similarly related to his time serving active duty in the United States Army. Specifically, the he contends that he suffered from noise trauma while he was training with guns and rifles during his service, and that since his service, he has suffered from ringing in his ears. The Board finds that, while there is no evidence of any in-service complaints of symptoms related to tinnitus, the Veteran is competent and credible to account for his symptoms of ringing in the ears during service. Therefore, in resolving all benefit of the doubt in favor of the Veteran, the claim of service connection for tinnitus must be granted. 

As noted above, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Veteran was afforded a VA C&P examination for tinnitus in July 2014. On examination, the VA examiner diagnosed the Veteran with tinnitus. However, upon review of the Veteran's claims file and medical history, the examiner concluded that the Veteran's tinnitus was less likely than not related to his military service. The examiner reasoned that there was no evidence during service, or in the proceeding period after service, that demonstrated that the Veteran suffered from tinnitus. As such, the VA examiner concluded that the Veteran's diagnosed tinnitus was not etiologically related to the Veteran's military service. 

Indeed, after a thorough review of the Veteran's STRs and post service treatment records, the evidence fails to show any complaints or symptoms of tinnitus during service or within one year after leaving service. However, during his Board hearing before the undersigned, the Veteran explicitly asserts that he started experiencing ringing in his ears during service. See June 2015 Hearing Transcripts, Pg. 3-4. Specifically, he states that the ringing had been consistent since his training during the military with his rifle and weapons.

The Board finds that the Veteran's contention of both in-service noise exposure and his symptoms of ringing in his ears during training to be both competent and credible. Indeed, the Board points out that while the Veteran's military occupational specialty was radar mechanic; he also received commendations for marksmanship with the rifle. The Board finds this fact sufficient in corroborating the Veteran's claimed in-service exposure to noise trauma. 

Finally, the Veteran has consistently asserted that he started experiencing ringing in his ears since his military service. The Board finds that ringing in the ears, or specifically, manifestations/symptoms of tinnitus, is of the type of disability that can be competently described/observed by a lay person, and requires no special medical knowledge or training. Jandreau, at 1372. As such, the Board finds that the Veteran's lay statements to be highly probative in establishing a nexus between his current diagnosed tinnitus and his military service. 

Consequently, as there are both positive and negative evidence with regard to the nexus of the Veteran's diagnosed tinnitus, the doctrine of giving the Veteran the benefit-of-the-doubt must be applicable, and the Veteran's claim of service connection for tinnitus must be granted. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

Service Connection - Diabetes 

The Veteran asserts that his currently diagnosed diabetes mellitus, type II, is the result of his military service. Specifically, the Veteran contends that while he was deployed to the DMZ while serving in Korea, he was exposed to herbicides, to include Agent Orange, and as a result of that, has developed diabetes. After a review of the Veteran's claims file, the Board finds that there is no evidence of any in-service incident or incurrence of the Veteran's diabetes, to include any evidence of exposure to herbicides. Therefore, the Board finds that the preponderance of the evidence is against a finding to establish service connection for the claimed condition, and the Veteran's claim must be denied. 

The Board notes that, a veteran who had active service in the Republic of Vietnam or Korea during a specific period will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) & (iv)(2014).

The VA Adjudication Procedures Manual notes that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through August 1971 along the Korean Demilitarized Zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence; and has recognized certain units as having served in the DMZ during that period. The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line. There was no indication that the herbicide was sprayed in the DMZ itself.

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply. See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure. As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. See 38 C.F.R. § 3.309(e) (2014). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003). In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides should not be extended to certain specific disorders, based upon extensive scientific research. See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996). However, the United States Court of Appeal for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Turning to the presumptive service connection, the Board finds that while diabetes mellitus, type II is among the diseases covered under those related to herbicide exposure, there is no evidence that the Veteran was ever exposed to herbicides while serving overseas. As noted above, for Korea, the presumptive period for exposure is between April 1, 1968, to August 31, 1971, which herbicides were confirmed by the DoD to have been used in the area of the DMZ. See 38 C.F.R. § 3.307(a)(6)(iv). This period of time is after the Veteran separated from service in October 1967. Therefore, the Veteran's service period was prior to any confirmed herbicide usage in Korea, and therefore, precludes the application of any presumptive exposure to establish service connection. 

Turning to a direct analysis for service connection, the Board notes that the Veteran's claim similarly fails to establish any in-service incidents in which caused the Veteran's diabetes. The Board's review of the Veteran's service treatment records reveals no evidence of any complaints or diagnoses of diabetes during service. Likewise, other than exposure to herbicides, the Veteran himself has not alleged any incident or manifestations of diabetes during service, or within a year after leaving service. 
 
The Veteran has, however, continuously contended that he was exposed to herbicide while stationed in Korea. Specifically, he explains that while he was there, they would burn diesel fuel with dirt and sand to keep warm, and that he would be covered in "stuff" after using the heat to warm up. See June 2015 Hearing Transcript, Pg. 7. The Board finds that such assertions are not probative to establish service connection, as the Veteran is not competent to assess whether that "stuff" was herbicide, or that it was present while he was deployed in Korea. Such would require specialized scientific training and education, which the Veteran does not have. As such, the Veteran's claim offers no competent evidence of any in-service incurrence in which his current condition would be etiologically related to, and service connection cannot be established. 

The Veteran has not been afforded a VA medical examination with respect to his claim for diabetes. However, the Board finds that a VA examination is not necessary in order to decide this issue. VA must provide a VA medical examination only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79, 81  (2006). Here, as pointed out above, there is no competent evidence to establish any in-service injury or incurrence of the disease, and as such, no possibility of a nexus between the Veteran's service and his current condition. Consequently, the VA is not obligated to provide an examination with regard to this issue, and it is ripe for appellate review and adjudication. 

The Board, therefore, finds that the preponderance of evidence is against the finding that the Veteran's diabetes mellitus, type II, is etiologically related to, or caused by, any instance of the Veteran's military service. The benefit-of-the-doubt doctrine is inapplicable, and consequently, the claim for service connection must be denied. 

Service Connection - Hypertension 

Similarly, the Board notes that the Veteran's claim of service connection for hypertension must be denied as the evidence of record does not show any symptoms or diagnoses of hypertension during or directly after service. The Veteran asserts that his hypertension is a direct result of his diabetes, which he claims to be related to his military service. However, as the Veteran's claim of service connection for his diabetes is denied herein, the Board will not further analyze any potential secondary claim to that condition. Therefore, a direct analysis for service connection remains for the Veteran's diagnosed hypertension. 

A thorough review of the Veteran's claims file, to include the Veteran's STRs and post service treatment records, show that the Veteran has been diagnosed with hypertension. However, there is no evidence that the Veteran had any incident during service that would be etiologically related to his current diagnosis. STRs in the Veteran's record reveal no complaints of any symptoms related to hypertension. Likewise, post service treatment records show no competent evidence of any manifestations of hypertension within the presumptive period (one year) after he separated from service. Indeed, the Veteran has not asserted that such symptoms of his hypertension arose during any his service, or immediately thereafter. As such, the Board finds that without any competent evidence of an in-service injury, service connection cannot be established by the evidence of record, and the claim is denied. 

The Board notes that, like the Veteran's claim for diabetes, the Veteran has not been afforded a VA examination with regards to his claimed hypertension. The Board finds, again, that such an examination is not required when there is no competent evidence of any in-service incurrence of the claim disease/disorder, and there is no probable etiologically connection between the Veteran's condition and his military service. Other than the alleged connection between the Veteran's diabetes and his hypertension, the Veteran, nor his representative, has presented any theories of entitlement that would otherwise related his hypertension to the Veteran's military service. Therefore, the Board finds that he has fulfilled its duty under VCAA, and no examination for this condition is necessary. 

Consequently, the Board finds that the preponderance of the evidence is against the finding that the Veteran's currently diagnosed hypertension is related to his military service, and the Veteran's claim for service connection must be denied. 


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for diabetes is denied. 

Entitlement to service connection for hypertension is denied. 




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


